UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Class A: AAFAX) (Class I: AAFIX) 361 LONG/SHORT EQUITY FUND (CLASS A: ALSQX) (CLASS I: ALSZX) (CLASS A: AMFQX) (CLASS I: AMFZX) ANNUAL REPORT October 31, 2012 www.361funds.com 361 Funds a series of Investment Managers Series Trust Table of Contents Fund Commentary 1 Fund Performance and Summary 4 361 Absolute Alpha Fund Schedule of Investments 7 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Statement of Cash Flows 16 Financial Highlights 17 361 Long/Short Equity Schedule of Investments 19 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Statement of Cash Flows 26 Financial Highlights 27 361 Managed Futures Fund Schedule of Investments 29 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 34 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 49 Supplemental Information 50 Expense Example 54 This report and the financial statements contained herein are provided for the general information of the shareholders of the 361 Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Commentary for 361 Absolute Alpha Shareholder Letter For the 12 months ending October 31, 2012 the S&P 500 gained 15.21% and the MSCI EAFE gained 18.00%. Equity markets trended steadily upward for most of the year, with only a couple of short periods of excess volatility. European debt concerns, a U.S. presidential election and the looming fiscal cliff did little to steer investors away from risk assets. Additionally, bond investors did fairly well, with the Barclay’s Capital Aggregate Bond Index gaining 5.34%. In contrast, alternative strategies lagged the overall markets significantly as the HFRX Global Hedge Fund Index gained only 0.84% while the HFRX Equity Market Neutral Index declined by over 5%. Despite strong market performance, the 361 Absolute Alpha Class I shares had a rather disappointing year, losing 4.41% for the 12 months ending October 31, 2012. Almost all of the loss for the year came in the quarter ending October 31, 2012 as the Fund was down 4.31% during the quarter. Most of the Fund’s external strategies posted net-of-hedge losses during the year as it was a very difficult year for active equity management. For example, the Fund had a bias toward managers who focused on small capitalization stocks. According to Morningstar, for the trailing 12 months ending October 31, 2012, 84% of U.S. Small Blend mutual funds underperformed the S&P 600. In contrast to the Fund’s external managers, its internal tactical beta overlay was accretive during the year, adding well over 2% to the Fund’s total return. Additionally, an internal mean reversion strategy has had positive performance since it was added in June. Seeking to improve the Fund’s competitive position a decision was made to terminate all Fund sub-advisers by September 30th. By terminating the Fund’s sub-advisers we were able to lower the Fund’s expense ratio by 0.35%, as well as concentrate on internal strategies that we believe have a higher and more stable expected return. In keeping with the multi-manager approach, the external managers have been replaced by an internal, market-neutral mean reversion strategy which utilizes input from dozens of very targeted and experienced hedge fund managers. The strategy focuses on shorter time frames and we believe that going forward, the Fund will benefit from the compressed time frames over which investors are evaluating equity holdings. This Fund typically holds 50-100 global equities on the long side, representing the majority of assets. The long portfolio is currently hedged utilizing broad equity index ETFs. The move to the mean-reversion strategy began in June and was completed on September 30. Although the new strategy significantly outperformed the external managers, the transition had a negative impact on overall performance due to a methodical and extended conversion. In addition to the mean-reversion strategy, the Fund continues to implement short-term tactical beta overlay strategies. As mentioned above, the tactical beta overlay strategies have been extremely accretive to overall performance over the past 12 months. Looking forward we feel there are still strong headwinds for equity markets and the global economy. The impending repercussions from changing fiscal policies in the U.S., slowing growth in emerging economies and continued European debt worries could result in greater market volatility in 2013. As we have communicated in the past, the Fund is positioned to take advantage of volatility should it rear its head in the coming year however the Fund is not dependent on market turmoil to produce strong gains. 1 Commentary for 361 Long Short Equity Shareholder Letter For the period beginning December 20, 2011 (361 Long Short Equity Fund inception date) and ending October 31, 2012 the S&P 500 gained 15.86% and the MSCI EAFE gained 13.49%. The HFRX Equity Hedge Index also posted positive performance gaining 4.20%. Equity markets trended steadily upward for most of this period, with only a couple of short periods of volatility. European debt concerns, a US presidential election and the looming fiscal cliff did little to disrupt the equity markets. Additionally, bond investors did fairly well, with the Barclay’s Capital Aggregate Bond Index gaining 5.34%. The 361 Long Short Equity Class I shares gained 1.10% since its inception on December 20, 2011 thru October 31, 2012. The Fund currently employs a medium term mean-reversion strategy that generates approximately 50-100 long global stock holdings. It is currently hedged utilizing broad equity index ETFs. The Fund targets a low net equity market exposure of 30% and employs a tactical beta overlay that allows the Fund to shift between 0% and 60% net market exposure.The mean-reversion strategy was first implemented in July 2012, replacing a long/short equity replication strategy that was implemented solely with exchange traded funds. The strategy focuses on shorter time frames and we believe that going forward the Fund will benefit from the compressed time frames over which investors are evaluating equity holdings. The mean-reversion strategy has been a strong contributor to returns since it was implemented in July. Overall, it has added roughly 2% to the fund’s performance. However, the tactical beta overlay has struggled, costing the fund approximately 1% since its inception. The overlay strategy tends to perform best in markets characterized by higher volatility and noise, two things that have been lacking from the markets this year. Looking forward we feel there are still strong headwinds for equity markets and the global economy. The repercussions from changing fiscal policies in the U.S., slowing growth in emerging economies and continued European debt worries could result in greater market volatility in 2013. We believe the fund is positioned to take advantage of volatility should it rear its head in the coming year however the Fund is not dependent on market turmoil to produce strong gains. 2 Commentary for 361 Managed Futures Shareholder Letter For the period beginning December 20, 2011 (361 Managed Futures Fund inception date) and ending October 31, 2012 the S&P 500 gained 15.86%. In contrast, systematic managed futures funds had a very difficult year as the Morningstar U.S. Open End Managed Futures average fund performance lost 7.72%. The 361 Managed Futures Class I shares gained 4.50% since its inception on December 20, 2011 thru October 31, 2012, outperforming the Morningstar average by over 12%. The Fund’s countertrend trading strategy was able to produce positive results during a time period when most systematic trend-following managed futures funds struggled. This was due to the ability of the Fund to take advantage of short-term price swings in equity markets. We were pleased to outperform the average managed futures fund by such a wide margin, especially given a market environment that is not ideal for the strategy. The strategy tends to thrive in higher noise and volatility markets such as April 2012 when the fund returned 7.03%. Time frames when equity markets are more muted provide fewer opportunities for our strategy and result in significantly longer periods when the Fund remains on the sidelines. The 1st quarter of 2012 was indicative of this type of market as the Fund had only one trade and lost 0.41% for the quarter. Looking forward we feel there are still strong headwinds for equity markets and the global economy. The repercussions from changing fiscal policies in the U.S., slowing growth in emerging economies and continued European debt worries could result in greater market volatility in 2013. As mentioned above, the Fund is positioned to take advantage of volatility should it rear its head in the coming year. However, the last 10 months demonstrate that the Fund can also produce positive results during markets that are less than ideal for our strategy. 3 361 Absolute Alpha Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception with a similar investment in the HFRX Global Hedge Index.Results include the reinvestment of all dividends and capital gains. The HFRX Global Hedge Index is designed to be representative of the overall composition of the hedge fund universe.It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, even driven, macro, merger arbitrage, and relative value arbitrage.The strategies are asset weighted based on the distribution of assets in the hedge fund industry. This index does not reflect expenses, fees or sales charge, which would lower performance. This index is unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2012 Share Class 3 Months 1 Year Since Inception* (12/31/10) At NAV Class A -4.52% -4.71% -2.76% Class I -4.31% -4.41% -3.71% With Maximum Sales Load Class A -10.04% -10.21% -5.85% HFRX Global Hedge Index 0.37% 0.84% -3.83% * Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted and may be obtained by calling 888-736-1227 or by visiting www.361funds.com. Gross and net expense ratios for Class A shares are 4.53% and 3.70%, respectively.Gross and net expense ratios for the Class I shares are 4.28% and 3.45%, respectively, which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until February 28, 2013 (when it will automatically renew for an additional one year period.) The Fund's Class A shares total returns reflect payment of the maximum sales charge of 5.75%. The total returns of individual share classes will differ due to varying expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on the Fund distributions or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund’s Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 4 361 Long/Short Equity Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception with a similar investment in the HFRX Equity Hedge Index and the S&P 500 Index. Results include the reinvestment of all dividends and capital gains. The HFRX Equity Hedge Index maintains positions both long and short in primarily equity and equity derivative securities.A wide variety of investment processes can be employed to arrive at an investment decision, including both strategies quantitative and fundamental techniques; can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of typical portfolios. Equity Hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies.The index does not reflect expenses, fees or sales charge, which would lower performance. This is index is unmanaged and it is not possible to invest in an index. The indices do not reflect expenses, fees or sales charge, which would lower performance. The indices are unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2012 Share Class 3 Months 6 Months Since Inception* (12/20/11) At NAV Class A -1.37% -3.54% 0.80% Class I -1.17% -3.35% 1.10% With Maximum Sales Load Class A -7.01% -9.11% -5.00% HFRX Equity Hedge Index 2.07% 0.00% 4.20% S&P 500® Index 2.96% 2.16% 15.86% * Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted and may be obtained by calling 888-736-1227 or by visiting www.361funds.com. Gross and net expense ratios for Class A shares are 3.06% and 2.46%, respectively.Gross and net expense ratios for Class I shares are 2.81% and 2.21%, respectively, which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until February 28, 2013 (when it will automatically renew for an additional one year period.) The Fund's Class A shares’ total returns reflect payment of the maximum sales charge of 5.75%. The total returns of individual share classes will differ due to varying expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on the Fund distributions or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund’s Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 5 361 Managed Futures Strategy Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 This graph compares a hypothetical $100,000 investment in the Fund’s Class I shares, made at its inception with a similar investment in the Citi 3-Month T-Bill Index.Results include the reinvestment of all dividends and capital gains. The Citi 3-Month T-Bill Index is an unmanaged index representing monthly return equivalents of yield averages of the last 3 months. This index does not reflect expenses, fees or sales charge, which would lower performance. This index is unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2012 Share Class 3 Months 6 Months Since Inception* (12/20/11) At NAV Class A -2.34% -0.76% 4.30% Class I -2.25% -0.57% 4.50% With Maximum Sales Load Class A -7.94% -6.46% -1.70% Citigroup 3-Month T-Bill Index 0.02% 0.04% 0.06% * Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted and may be obtained by calling 888-736-1227 or by visiting www.361funds.com. Gross and net expense ratios for Class A shares are 3.23% and 2.63%, respectively.Gross and net expense ratios for the Class I shares are 2.98% and 2.38%, respectively, which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until February 28, 2013 (when it will automatically renew for an additional one year period.) The Fund's Class A shares total returns reflect payment of the maximum sales charge of 5.75%.The total returns of individual share classes will differ due to varying expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on the Fund distributions or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund’s Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 6 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 Number of Shares Value COMMON STOCKS – 92.7% CONSUMER DISCRETIONARY – 5.6% American Axle & Manufacturing Holdings, Inc.* $ CBS Corp. - Class B Cooper Tire & Rubber Co. ENERGY – 14.9% Anadarko Petroleum Corp. Cameron International Corp.* FMC Technologies, Inc.* Halcon Resources Corp.* National Oilwell Varco, Inc. Range Resources Corp. Subsea 7 S.A. - ADR Whiting Petroleum Corp.* FINANCIALS – 11.2% American Capital Agency Corp. - REIT DiamondRock Hospitality Co. - REIT Inland Real Estate Corp. - REIT Reinsurance Group of America, Inc. Strategic Hotels & Resorts, Inc. - REIT* SunTrust Banks, Inc. HEALTH CARE – 20.3% Alexion Pharmaceuticals, Inc.* Ariad Pharmaceuticals, Inc.* Boston Scientific Corp.* Cubist Pharmaceuticals, Inc.* Forest Laboratories, Inc.* Medivation, Inc.* Onyx Pharmaceuticals, Inc.* St. Jude Medical, Inc. Tenet Healthcare Corp.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* INDUSTRIALS – 9.3% Foster Wheeler A.G.* KBR, Inc. Nielsen Holdings N.V.* TAL International Group, Inc. 7 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Textainer Group Holdings Ltd. $ INFORMATION TECHNOLOGY – 22.2% Allot Communications Ltd.* Apple, Inc. Aruba Networks, Inc.* CoreLogic, Inc.* Cornerstone OnDemand, Inc.* Equinix, Inc.* Heartland Payment Systems, Inc. LinkedIn Corp. - Class A* Rackspace Hosting, Inc.* ServiceNow, Inc. SINA Corp.* Teradata Corp.* MATERIALS – 3.7% Allegheny Technologies, Inc. CF Industries Holdings, Inc. TELECOMMUNICATION SERVICES – 5.5% Deutsche Telekom A.G. - ADR MetroPCS Communications, Inc.* Nippon Telegraph & Telephone Corp. - ADR TOTAL COMMON STOCKS (Cost $9,130,142) SHORT-TERM INVESTMENTS – 4.3% Fidelity Institutional Money Market Fund, 0.14%1 TOTAL SHORT-TERM INVESTMENTS (Cost $418,949) TOTAL INVESTMENTS – 97.0% (Cost $9,549,091) 8 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2012 Number of Shares Value Other Assets in Excess of Liabilities – 3.0% $ TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (86.1)% COMMON STOCKS – (22.0)% CONSUMER DISCRETIONARY – (8.4)% ) Bed Bath & Beyond, Inc.* ) ) Caesars Entertainment Corp.* ) ) CarMax, Inc.* ) ) Chipotle Mexican Grill, Inc.* ) ) Coach, Inc. ) ) Coinstar, Inc.* ) ) Fossil, Inc.* ) ) Gentex Corp. ) ) Goodyear Tire & Rubber Co.* ) ) Johnson Controls, Inc. ) ) Netflix, Inc.* ) ) O'Reilly Automotive, Inc.* ) ) Penn National Gaming, Inc.* ) ) priceline.com, Inc.* ) ) Tiffany & Co. ) ) TripAdvisor, Inc. ) ) Under Armour, Inc. - Class A* ) ) Williams-Sonoma, Inc. ) ) CONSUMER STAPLES – (1.4)% ) Green Mountain Coffee Roasters, Inc.* ) ) Hillshire Brands Co. ) ) Sysco Corp. ) ) ENERGY – (0.4)% ) Occidental Petroleum Corp. ) FINANCIALS – (0.6)% ) Deutsche Bank A.G. ) HEALTH CARE – (0.4)% ) Varian Medical Systems, Inc.* ) INDUSTRIALS – (3.2)% ) Clean Harbors, Inc.* ) ) FTI Consulting, Inc.* ) ) GrafTech International Ltd.* ) ) MasTec, Inc.* ) ) PACCAR, Inc. ) 9 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2012 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIALS (Continued) ) Pitney Bowes, Inc. $ ) ) Ritchie Bros Auctioneers, Inc. ) ) Rockwell Collins, Inc. ) ) INFORMATION TECHNOLOGY – (6.7)% ) Acme Packet, Inc.* ) ) Altera Corp. ) ) Broadcom Corp. - Class A ) ) BroadSoft, Inc.* ) ) CommVault Systems, Inc.* ) ) Constant Contact, Inc.* ) ) F5 Networks, Inc.* ) ) Finisar Corp.* ) ) Intersil Corp. - Class A ) ) Lexmark International, Inc. - Class A ) ) NetEase, Inc. - ADR* ) ) OpenTable, Inc.* ) ) Splunk, Inc. ) ) Super Micro Computer, Inc.* ) ) Telefonaktiebolaget LM Ericsson - ADR ) ) VeriFone Systems, Inc.* ) ) ViaSat, Inc.* ) ) MATERIALS – (0.9)% ) Aptargroup, Inc. ) ) Cabot Corp. ) ) Cliffs Natural Resources, Inc. ) ) TOTAL COMMON STOCKS (Proceeds $2,284,330) ) EXCHANGE-TRADED FUNDS – (64.1)% ) iShares MSCI EAFE Index Fund ) ) iShares MSCI Emerging Markets Index Fund ) ) iShares Russell 2000 Index Fund ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) ) Vanguard MSCI Emerging Markets ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $6,246,419) ) TOTAL SECURITIES SOLD SHORT (Proceeds $8,530,749) $ ) 10 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of October 31, 2012 ADR – American Depository Receipt ETF – Exchange-Traded Fund REIT – Real Estate Investment Trust As of October 31, 2012, all or a portion of each long security has been pledged as collateral for securities sold short. The market value of the securities in the pledged account totaled $9,070,261 as of October 31, 2012. * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 11 361 Absolute Alpha Fund SUMMARY OF INVESTMENTS As of October 31, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology % Health Care % Energy % Financials % Industrials % Consumer Discretionary % Telecommunication Services % Materials % Total Common Stocks % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 12 361 Absolute Alpha Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2012 Assets: Investments, at value (cost $9,549,091) $ Cash Cash deposited with brokers for securities sold short and futures Receivables: Investment securities sold Dividends and interest From Advisor Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $8,530,749) Payables: Investment securities purchased Fund shares redeemed Variation margin Shareholder Servicing fees (Note 8) Distribution fees - Class A (Note 7) Custody fees Fund accounting fees Transfer agent fees and expenses Administration fees Trustees' fees and expenses Chief Compliance Officer fees Dividends on securities sold short Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income (loss) - Accumulated net realized loss on investments, foreign currency, futures, purchased options and securities sold short ) Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translations ) Futures contracts ) Securities sold short Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 13 361 Absolute Alpha Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2012 Investment Income: Dividends (net of foreign withholding taxes of $9,516) $ Interest Total investment income Expenses: Dividends on securities sold short Advisory fees Interest expense Fund accounting fees Custody fees Transfer agent fees and expenses Administration fees Registration fees Legal fees Audit fees Shareholder reporting fees Miscellaneous fees Shareholder Servicing fees (Note 8) Trustees' fees and expenses Offering costs Chief Compliance Officer fees Distribution fees - Class A (Note 7) Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Futures, Purchased Options, and Securities Sold Short: Net realized gain (loss) on: Investments Foreign currency transactions Futures contracts Purchased options contracts Securities sold short ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Futures contracts ) Securities sold short ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments, foreign currency, futures, purchased options, and securities sold short Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 14 361 Absolute Alpha Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period Year Ended December 31, 2010* October 31, 2012 to October 31, 2011 Increase in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments, foreign currency, futures, purchased options, and securities sold short ) Net change in unrealized appreciation/depreciation on investments, foreign currency, futures and securities sold short ) Net decrease in net assets resulting from operations ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ - $ Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) ) Class I ) ) Net increase (decrease) in capital share transactions ) * Commencement of operations. 1 Net of redemption fee proceeds of $1,421 and $557, respectively. 2 Net of redemption fee proceeds of $5,971 and $1, respectively. See accompanying Notes to Financial Statements. 15 361 Absolute Alpha Fund STATEMENT OF CASH FLOWS For the Year Ended October 31, 2012 Increase/(Decrease) in Cash: Cash flows provided by/ (used for) operating activities: Net increase in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Sale of short-term investment, net Decrease in deposits with brokers for securities sold short and futures Increase in receivables for securities sold ) Increase in dividends and interest receivables ) Decrease in other assets Increase in payables for securities purchased Decrease in dividends on securities sold short payable ) Increase in variation margin payable Decrease in interest expense payable ) Increase in accrued expenses Net realized gain on investments ) Net change in unrealized appreciation/depreciation on securities Net cash used for operating activities Cash flows provided by / (used for) financing activities: Proceeds from sale of shares Redemption of shares, net of redemption fees ) Net cash provided by financing activities ) Net Increase in Cash Cash: Beginning balance Ending balance $ See accompanying Notes to Financial Statements. 16 361 Absolute Alpha Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Period Year Ended December 31, 2010* October 31, 2012 to October 31, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) Redemption fee proceeds - 2 Net asset value, end of period $ $ Total return3 )% )% 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived %
